Name: Commission Implementing Regulation (EU) NoÃ 1354/2013 of 17Ã December 2013 excluding ICES Subdivisions 27 and 28.2 from certain fishing effort limitations for 2014, pursuant to Council Regulation (EC) NoÃ 1098/2007 establishing a multiannual plan for the cod stocks in the Baltic Sea and the fisheries exploiting those stocks
 Type: Implementing Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 18.12.2013 EN Official Journal of the European Union L 341/34 COMMISSION IMPLEMENTING REGULATION (EU) No 1354/2013 of 17 December 2013 excluding ICES Subdivisions 27 and 28.2 from certain fishing effort limitations for 2014, pursuant to Council Regulation (EC) No 1098/2007 establishing a multiannual plan for the cod stocks in the Baltic Sea and the fisheries exploiting those stocks THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1098/2007 of 18 September 2007 establishing a multiannual plan for the cod stocks in the Baltic Sea and the fisheries exploiting those stocks, amending Regulation (EEC) No 2847/93 and repealing Regulation (EC) No 779/97 (1), and in particular Article 29(2) thereof, Whereas: (1) Provisions for setting fishing effort limitations for the cod stocks in the Baltic Sea are set out in Regulation (EC) No 1098/2007. (2) On the basis of Regulation (EC) No 1098/2007, Annex II to Council Regulation (EU) No 1180/2013 (2) has established fishing effort limitations for 2014 in the Baltic Sea. (3) According to Article 29(2) of Regulation (EC) No 1098/2007, the Commission may exclude ICES Subdivisions 27 and 28.2 from the scope of certain fishing effort limitations when the catches of cod were below a certain threshold in the last reporting period. (4) Taking into account the reports submitted by Member States and the advice from the Scientific, Technical and Economic Committee for Fisheries, ICES Subdivisions 27 and 28.2 should be excluded in 2014 from the scope of those fishing effort limitations. (5) Regulation (EU) No 1180/2013 will apply from 1 January 2014. In order to ensure coherence with that Regulation, this Regulation should also apply from 1 January 2014. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The provisions of Article 8(1)(b), (3), (4) and (5) of Regulation (EC) No 1098/2007 shall not apply to ICES Subdivisions 27 and 28.2 in the year 2014. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 248, 22.9.2007, p. 1. (2) Council Regulation (EU) No 1180/2013 of 19 November 2013 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea (OJ L 313, 22.11.2013, p. 4).